THORNTON, J.,
dissenting.
I do not believe the trial judge erred in denying defendant’s motion to suppress the drugs seized under the warrant. The challenged affidavit sets forth probable cause to authorize issuance of the warrant. State v. McManus, 12 Or App 84, 504 P2d 1046 (1973). The affidavit, in addition to detailing the “baggie” transaction, recited the following significant *132additional facts: (1) That the affiant had extensive prior experience in dealing with narcotics and dangerous drug violations; and (2) that affiant knew that McManus was “a trafficker in narcotics and dangerous drugs.” This was reasonable ground for suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious man in the belief that a drug offense had been committed and that defendant was now in possession of the contraband. State v. Keith, 2 Or App 133, 142, 465 P2d 724, Sup Ct review denied (1970).
It was a reasonable inference from the facts stated in the affidavit that the “baggie” (or its contents) which the officer saw being passed in exchange for what appeared to be currency might be found either on defendant’s person, in his automobile or in his dwelling. State v. Skinner, 5 Or App 259, 483 P2d 87, Sup Ct review denied (1971), cert denied 406 US 973 (1972).
I recognize that there are some factual distinctions between the ease at bar and State v. Skinner, supra, but I believe the rule in Skinner is nevertheless applicable here. For example, see Stoner v. Myers, 329 F2d 280, 281 (3d Cir 1964), where the court upheld a search warrant to search defendant’s dwelling for property taken in a burglary which defendant was reasonably believed to have committed.